DETAILED ACTION
This is in response to application 16/005,552  filed on February 16, 2021 in which claims 1-2, 7-10, 12, and 16-20 are presented for examination. 

Status of Claims
Claims 1-2, 7-10, 12, and 16-20 are allowed.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Terminal Disclaimer
The terminal disclaimer filed on 11/16/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. US 10,042,288 has been reviewed and is accepted. The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	
AMENDMENTS IN THE CLAIMS
Rewrite claims as follows:

1. 	(CURRENTLY AMENDED) A computer-implemented method, comprising: 
receiving a search request to perform a search in a time series database, where the time series database stores a plurality of sequences of measured values arranged in chronological order; 
extracting from the search request a condition for performing the search in the time series database, the condition including a target pattern to be searched for within the plurality of sequences of measured values within the time series database; 
selecting a search algorithm to perform the search from a plurality of search algorithms registered to the time series database, based on one or more characteristics of the condition and historical statistic data of one or more historical searches conducted on the time series database, where:
the historical statistic data is associated with an efficiency of searching in the time series database by using each of the search algorithms within the plurality of search algorithms,
the efficiency includes a time overhead describing an amount of time for returning one time point in a pattern in an historical search result, and 
selecting the search algorithm to perform the search includes selecting one of the plurality of search algorithms having a lowest time overhead as the search algorithm to perform the search; and 
obtaining a search result from the time series database, utilizing the search algorithm.

2. 	(ORIGINAL) The computer-implemented method according to Claim 1, further comprising: updating the historical statistic data based on statistic information collected during obtaining the search result from the time series database utilizing the search algorithm.

3. 	(CANCELLED) 

4.  	(CANCELLED) 

5.	(CANCELLED) 

6. 	(CANCELLED) 

7. 	(PREVIOUSLY PRESENTED) A computer-implemented method, comprising: 
receiving a search request to perform a search in a first database that is a time series database and a second database that is a relational database, where the time series database stores a plurality of sequences of measured values arranged in chronological order; 
extracting from the search request a first search request to search in the first database and a second search request to search in the second database, where the first search request includes a target pattern to be searched for within the plurality of sequences of measured values within the time series database; 
searching in the first database using the first search request, and searching in the second database using the second search request; and 
generating a search result to respond to the search request based on a first search result from the first database and a second search result from the second database.

8. 	 (ORIGINAL) The computer-implemented method according to Claim 7, wherein generating the search result to respond to the search request based on the first search result from the first database and the second search result from the second database comprises: 
joining the first search result and the second search result to generate the search result. 

9. 	(ORIGINAL) The computer-implemented method according to Claim 7, wherein the search request is a request from a client, and the search result is generated by a database system.

10. 	 (CURRENTLY AMENDED) An apparatus for searching in a database, where the apparatus: 
receives a search request to perform a search in a time series database where the time series database stores a plurality of sequences of measured values arranged in chronological order; 
extracts from the search request a condition for performing the search in the time series database, utilizing a processor, the condition including a target pattern to be searched for within the plurality of sequences of measured values within the time series database; 
selects a search algorithm to perform the search from a plurality of search algorithms registered to the time series database, utilizing the processor, based on one or more characteristics of the condition and historical statistic data of one or more historical searches conducted on the time series database, where:
the historical statistic data is associated with an efficiency of searching in the time series database by using each of the search algorithms within the plurality of search algorithms,
the efficiency includes a time overhead describing an amount of time for returning one time point in a pattern in an historical search result, and 
selecting the search algorithm to perform the search includes selecting one of the plurality of search algorithms having a lowest time overhead as the search algorithm to perform the search; and 
obtains, utilizing the processor, a search result from the time series database, utilizing the search algorithm.

11. 	(CANCELLED) 

12.  	(ORIGINAL) The apparatus according to Claim 10, where the apparatus further updates the historical statistic data based on statistic information collected during obtaining the search result from the time series database utilizing the search algorithm.

13.  	(CANCELLED) 

14.  	(CANCELLED) 

15.  	(CANCELLED) 

16.  	(PREVIOUSLY PRESENTED) An apparatus for searching in a database system, where the apparatus: 
receives a search request to perform a search in a first database that is a time series database and a second database that is a relational database, utilizing a processor, where the time series database stores a plurality of sequences of measured values arranged in chronological order; 
extracts from the search request a first search request to search in the first database and a second search request to search in the second database, utilizing the processor, where the first search request includes a target pattern to be searched for within the plurality of sequences of measured values within the time series database; 
searches in the first database using the first search request, and searches in the second database using the second search request, utilizing the processor; and 
generates a search result to respond to the search request based on a first search result from the first database and a second search result from the second database, utilizing the processor.

17.  	(ORIGINAL) The apparatus according to Claim 16, wherein generating the search result includes joining the first search result and the second search result. 

18.  	(ORIGINAL) The apparatus according to Claim 16, wherein the search request is a request from a client, and the apparatus generates the search result at the database system.

19.  	(CURRENTLY AMENDED) A computer program product for searching in a database, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to:
receive a search request to perform a search in a time series database, where the time series database stores a plurality of sequences of measured values arranged in chronological order; 
extract, by the processor, from the search request a condition for performing the search in the time series database, the condition including a target pattern to be searched for within the plurality of sequences of measured values within the time series database; 
select, by the processor, a search algorithm to perform the search from a plurality of search algorithms registered to the time series database, based on one or more characteristics of the condition and historical statistic data of one or more historical searches conducted on the database, where:
the historical statistic data is associated with an efficiency of searching in the time series database by using each of the search algorithms within the plurality of search algorithms,
the efficiency includes a time overhead describing an amount of time for returning one time point in a pattern in an historical search result, and 
selecting the search algorithm to perform the search includes selecting, by the processor, one of the plurality of search algorithms having a lowest time overhead as the search algorithm to perform the search; and 
obtain, by the processor, a search result from the time series database, utilizing the search algorithm.

20. 	 (ORIGINAL) The computer program product according to Claim 19, further comprising: updating, by the processor, the historical statistic data based on statistic information collected during obtaining the search result from the time series database utilizing the search algorithm.

21.	 (CANCELLED) 

22.	 (CANCELLED) 

23. 	 (CANCELLED) 

24.  	(CANCELLED) 


Reasons for Allowance
The following is an examiner' s statement of reason of allowance:
Examiner' s updated search results did not find any combination of reasonable prior art of record hence the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                         /Mariela Reyes/ Supervisory Patent Examiner, Art Unit 2159